DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: Afeyan (US 6,344,172) is the closest prior art to Claims 1 and 8.

    PNG
    media_image1.png
    543
    480
    media_image1.png
    Greyscale

Afeyan discloses an apparatus for the separation and analysis of proteins (Abstract). Afeyan discloses a liquid chromatographic system comprising at least one fluidic stream (Figure 3, C8/L35-54). Afeyan discloses a sample injection valve comprising plurality of ports and multi-way switch to switch fluidic connections between 
Afeyan discloses a column-bypass valve comprising a plurality of ports and a multi-way switch to switch fluidic connections between ports, including a column-bypass-to-sample-injection port fluidically connected to the sample-injection-to-column-bypass-selection port of the sample injection valve (Figure 3, C10/L8-52, valve 134 (column bypass valve), port 1 (column-bypass-to-sample-injection port)). Afeyan discloses at least one pair of LC-columns ports interconnected by an LC analytical column (Figure 3, C10/L8-52, ports 5 and 6 of valve 134, column 131). Afeyan discloses two bypass ports interconnected by a bypass fluidic path (Figure 3, C10/L8-52, ports 2 and 3 of valve 134). Afeyan discloses an additional output port (Figure 3, C10/L8-52, output port 4).
Afeyan discloses a trap-selection valve comprising a plurality of ports and a multi-way switch to switch fluidic connections between ports including at least one pair 
However, Afeyan is silent to a trap-bypass-selection valve comprising a plurality of ports and a multi-way switch to switch fluidic connections between ports, including a trap-bypass-selection-to-sample-injection 15port fluidically connected to the sample-injection-to-trap-bypass-selection port of the sample injection valve, two bypass ports interconnected by a bypass fluidic path, a trap-bypass- selection-to-column-bypass port and two trap-bypass-selection-to-load-elute ports. 
Afeyan is further silent to a load-elute valve comprising a plurality of ports and a multi-way switch to switch fluidic connections between ports, including two load-elute-to-trap-bypass-selection ports fluidically 25connected to the trap-bypass-selection-to-load-elute ports respectively of the trap-bypass- selection valve, an LC-pump port fluidically connected to an LC pump, a waste port fluidically connected to a waste, and two load-elute-to-trap-selection ports.
It would not be obvious to modify the apparatus of Afeyan to reach the limitations of Claims 1 or 8 in view of other prior art. Other prior art considered includes Zhou (US 2011/0167898), Lee (US 2012/0145617), Lundblad (US 7,566,395), Iwata (US 6,955,760), Kawahara (US 4,724,081), and Hamamura (JP 07229885). The Examiner also considered opinions from the European and Japanese examiners on the corresponding national stage applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner




/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777